                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON

In re
                                                 )   Case No. 321-30452-TMB13
MELISA E GARCIA                                  )
                                                 )   Confirmation hearing date: Apr 21, 2021
                                                 )
                                                 )   TRUSTEE’S OBJECTION TO
                                                 )   CONFIRMATION AND MOTION
                                Debtor(s).       )   TO DISMISS

Wayne Godare, the Standing Chapter 13 Trustee Objects to Confirmation of the above case for the reason(s) set out
below:
_____a. Plan is not feasible:

_____b. Case/Plan is not proposed in good faith or is forbidden by law:

_____c. Plan does not commit all of debtor’s excess projected disposable income pursuant to
        11 U.S.C. §1325(b)(1)(B) for the applicable commitment period:

_____d. Plan does not meet the best interest test of 11 U.S.C. §1325(a)(4):

__X__e. Filing/documentation is deficient: As requested at the §341(a) hearing, please provide the Trustee with
amended Schedules I and J that no longer include the debtor’s employer and employment income.

_____f. Other:


If by the time of the scheduled confirmation hearing, debtor fails to take all necessary steps to satisfy each objection
marked above, or is not prepared to address the Trustee’s objections with the filing of an amended plan as directed by the
court during that scheduled confirmation hearing, the Trustee may, in his discretion, urge the court for an order dismissing
the case without further notice.


I certify that on March 23, 2021, copies of the above Objection and Motion were served on the debtor(s) by first class
mail and any debtor(s) attorney by ECF.

DATED: March 23, 2021

                                                                  /s/ Wayne Godare, Trustee



TED A TROUTMAN
(jt)




                                Case 21-30452-tmb13           Doc 14      Filed 03/23/21
